From this rostrum, many great leaders of nations have spoken with great eloquence and conviction on matters of great import to their own nation in particular and also to other nations in general. And in this Hall, we speak with the confident hope that what we say here will not only be heard, but that it will give relevance to our efforts and make a positive difference.
Today, I stand before the Assembly as the President of a small Pacific island country to reinforce our commitment to save the difference that we represent, while participating in the noble attempt to bring nations together and speak on subjects of mutual concern and benefit to all. Some who saw my remarks for this morning tell me that they are generic and expound no particular issue of controversy that might generate murmurs in the Hall. They may be right. But that is only because most of them do not live by the sea, at sea level and surrounded by the great Pacific Ocean, where we listen to the sound of the waves relentlessly pounding on our islands, getting dangerously closer with every successive wave.
I will speak first on the much-debated issue of climate change and its causes and effects on many small island States including my own, Micronesia, but I will not go into details, because that is where the Devil is said to be king. I speak as an islander who has walked the shores of many atoll islands in the Pacific. Where there once were sandy beaches and coconut trees, now there are none. I am told that that will continue. As islanders, we wonder why that is happening. Parents today show their children where their island used to extend in relation to the reefs offshore.
While we wait in fear for the predicted and inevitable sea-level rise, other effects of global warming, like stronger ocean currents and more frequent typhoons, continue to wash away shorelines and topple trees, not waiting for the sea to rise and drown the island. People who live on these islands hear that some of the causes of sea-level rise have been identified, that much debate has gone into validating these causes, and that there is now a general understanding and agreement on its causes. They have also heard that there is a way to slow down and eventually save what is left of their islands. That is good news to them and, with the simplicity of islanders, they think — we think — this will be done sooner rather than later. This is their hope. Our hope is in the hands of Member States. I want to believe that many of us are here today to give this hope a chance.
15-29658 9/55

A/70/PV.22 01/10/2015
I am encouraged that our ongoing discussions on climate change, and the ones that will take place later, will usher in a more serious tone and be conducted more speedily, and that the matter has captured the interest of Member States. We are thankful for that. It gives us hope, as we look forward to the meeting in Paris. We have set our hopes on Paris as the venue for the final stretch of dialogue on how we close the gap of disagreement over the level of emissions allowed by our friends, the industrialized States Members of the United Nations. We must become more cohesive in our actions to reach a useful agreement that would help mitigate the threat of sinking islands and prevent the potential genocide of oceanic peoples and their cultures.
The next topic I would like to address is that of hydrofluorocarbons (HFCs). What do the Federated States of Micronesia, the Montreal Protocol and HFCs have in common? In 1995, the Congress of the Federated States of Micronesia passed a bill that approved the country’s accession to the Montreal Protocol. In 2009, the Federated States of Micronesia made the first proposal for an amendment to the Montreal Protocol to phase down HFCs, which are powerful greenhouse gases, as everyone knows. The Federated States of Micronesia took the lead among developing countries to promote the phase-down as a complementary climate change action. Thanks to island countries, the solidarity of our African nation friends and the endorsement of the European Union, over 100 countries have called for these products, HFCs, to be phased down. Now the parties to the Protocol are finally converging towards an agreement on a mandate to negotiate an HFC phase-down. The Federated States of Micronesia will continue to work with other supporters and with all parties until an amendment to phase down HFCs is adopted. I ask the Assembly to join me in this effort.
I note, with great joy, that President Obama is putting his weight behind this move. This is like manna from heaven. Just last week, President Obama and President Xi agreed on “stepping up their work to phase down super-polluting” HFCs. With President Obama’s help, we now see that China, India and Brazil have indicated their support for the HFC amendment. Nonetheless, their indication of support alone is not enough. They must do something about that indication. May President Obama be blessed many times for his leadership in this particular area. How true that the journey of a thousand miles begins with a single step. The benevolence of good leaders raises the hope of islanders that people still care. This is important to the
Pacific peoples. They take great comfort in the thought that they are no longer alone in their crusade in this area. I recall that Pope Francis did not forget to remind us of the golden rule — do unto others as you would they do unto you.
Our second strategy on climate change is quite simple. We are going to Paris, and we are going to support the issues that are raised in order to gain ground on the topic of climate-change mitigation. In Micronesia, we have a challenge called the Micronesian Challenge. Micronesia is a sprinkling of islands that span an ocean area that is larger than the continent of the United States and larger than the European Union. It is made up of the Republic of the Marshall Islands, the Republic of Palau, the territory of Guam, the Commonwealth of the Northern Marianas and my own Federated States of Micronesia. These entities have established what is now the Micronesian Challenge. It is a bold undertaking by small island countries to save our planet. We are agreeing to set aside 30 per cent of near-shore marine areas and 20 per cent of terrestrial areas as our dedicated contribution to the efforts of the people of this Earth to save the planet. We invite those who care and can to join us in this effort to contribute to the well-being of our planet.
When in the General Assembly Hall, I cannot help but feel a greater sense of security and of empowerment. In that regard, I would like to touch on the subject of peace and freedom — peace as an aftermath of hostilities, not just of armed conflict, but hostilities of silence, tolerance and apathy. When we speak of peace, you and I will always remember the absence of it. For the people of Micronesia, the first four decades of the past century will always be remembered as a period of armed conflict — a conflict in which Micronesians had no interest and no part. Those of us from Micronesia and our neighbouring Pacific islands who suffered similarly have our deep subscription to peace engraved in our hearts and inscribed in our governing constitutions. We believe that peace should be universal and embraced by all of us who have decided to be Members of the United Nations.
While we accept that universal peace may be a distant goal, it must be sought vigorously and with determined haste. When I speak of the precious issue of peace, I am often reminded of a statement by a man whose nation had just come out of war and which expressed his dream for lasting peace. President Wilson said of the League of Nations that
10/55 15-29658

01/10/2015 A/70/PV.22
“a general association of nations must be formed under specific covenants for the purpose of affording mutual guarantees of political independence and territorial integrity to great and small states alike ... An evident principle runs through the whole program I have outlined. It is the principle of justice to all people and nationalities, and their right to live on equal terms of liberty and safety with one another, whether they be strong or weak”.
Today, we celebrate the seventieth anniversary of the United Nations. Some nations celebrate the anniversary of an end to war. While those of us who call the Pacific our home rejoice in the silence of guns, we are not happy that, elsewhere, innocent people continue to fear for their lives and lose precious property, and are forced to confront the ugly face of apathy. Today, many nations have risen from the debris of war to become dominant economic Powers in the world. Many have been generous and supportive to those who have been plundered.
While many postwar territories and possessions have since attained a negotiated political freedom and independence, they still see the shadow of foreign flags fluttering over their lands and their affairs. Some are still labouring to improve their status as nations, while others still await the awakening of the United Nations in hopes that it will heed their plea for political autonomy and the honour of flying a flag of independence. As for our friends who fought against each other in armed conflicts, we ask them to stand together with us today and let us resolve to remember war as a painful conflict of the past. Some things are hard to forget, and the pains of war may be one of them.
For the sake of a peaceful tomorrow, however, let us forgive. Together let us promote friendship, partnership, and cooperation as our collective strength for the future. We have enough common enemies today, enemies that have no respect for culture, boundaries, religion or social status. They are climate change, sea-level rise, poverty, hunger and famine, illiteracy, incurable diseases, domestic violence, genocide and human trafficking, economic imbalance and apathy. Those are our challenges today. We must bind together our efforts to address them. I ask that we divert the energy of our anger over things past to dealing with these challenges in order to achieve a better tomorrow. Let us resolve to work together, more effectively, to overcome these issues, which have been produced by
man’s own doing. Let us take strength and wisdom from our past and apply it for the good of humankind. Let us forgive, for that is the strength we have as the United Nations. Let us create a spirit of unity to enable us to find the necessary strength for our united nations to work well together. Let us celebrate that unity today.
